REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0338545) discloses a method for closed-loop control (fig. 12) of an X-ray pulse chain (116) generated via a linear accelerator system (101 and par. 69), with a first amplitude X-ray pulse and a second amplitude X-ray pulse (par. 69), the method comprising: modulating (with RF modulator) a first electron beam produced via an electron source of the linear accelerator system within a first radio- frequency pulse duration as a function of a profile (with Master Generator, RF modulator, and RF amplifier), the first amplitude X- ray pulse (116) being produced by modulating the first electron beam (with Master Generator, RF modulator, and RF amplifier); measuring actual values of the first amplitude X-ray pulse via a measuring unit (with the detector array); adjusting at least one pulse parameter via a closed-loop control unit as a function the actual values measured (with the fast processor for linac control), to produce at least one adjusted pulse parameter (sent to the accelerator control system); and modulating a second electron beam produced via the electron source (101 and par. 69) within a second radio-frequency pulse duration as a function of the at least one adjusted pulse parameter to produce the second amplitude X-ray pulse, for closed- loop control of an X-ray pulse chain (fig. 12). The prior art (e.g., US 2010/0038563 (fig. 1) and 2011/0188638 (fig. 4)) discloses other control systems.
However, the prior art fails to disclose or fairly suggest a method for closed-loop control of an X-ray pulse chain generated via a linear accelerator system, with a first multiple amplitude X-ray pulse and a second multiple amplitude X-ray pulse, the method including: adjusting at least one pulse parameter via a closed-loop control unit as a function of a comparison of the specified multiple amplitude X-ray pulse profile and the time-resolved actual values measured, in combination with all of the other recitations in the claim. 

Regarding claim 12 and its dependent claim(s), if any, the prior art (e.g., US 2015/0338545) discloses a similar system.  
However, the prior art fails to disclose or fairly suggest a linear accelerator system, including: a closed-loop controller to carry out at least adjusting at least one pulse parameter as a function of a comparison of the specified multiple amplitude X-ray pulse profile and the time-resolved actual values measured, to produce at least one adjusted pulse parameter, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884